     Case 1:18-cv-00854-NONE-BAM Document 45 Filed 03/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LAWRENCE CHRISTOPHER SMITH,                     No. 1:18-cv-00854-NONE-BAM (PC)
12                         Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13              v.                                       DEFENDANTS’ MOTION FOR SUMMARY
                                                         JUDGMENT FOR FAILURE TO EXHAUST
14       GIBBS, et al.,                                  ADMINISTRATIVE REMEDIES
15                         Defendants.                   (Doc. Nos. 24, 43)
16

17             Plaintiff Lawrence Christopher Smith is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

19   defendants Gibbs and Handy1 for an alleged excessive use of force incident occurring on

20   February 6, 2014. This matter was referred to a United States Magistrate Judge pursuant to 28
21   U.S.C. § 636(b)(1)(B) and Local Rule 302.

22             On January 5, 2021, the assigned magistrate judge issued findings and recommendations

23   recommending that defendants’ motion for summary judgment based on plaintiff’s failure to

24   exhaust his available administrative remedies prior to filing suit be granted. (Doc. No. 43.) The

25   findings and recommendations were served on the parties and contained notice that any

26   objections were to be filed within fourteen (14) days after service. (Id. at 9.) Plaintiff filed
27

28   1
         Erroneously sued as “Hardy.”
                                                         1
     Case 1:18-cv-00854-NONE-BAM Document 45 Filed 03/29/21 Page 2 of 3


 1   objections on January 28, 2021. (Doc. No. 44.) No other objections have been filed, and the

 2   deadline to do so has expired.

 3           In his objections, plaintiff for the first time raises the argument that his inmate grievances

 4   should be considered fully exhausted because he submitted an “informal” inmate grievance

 5   directly to the Warden concerning the defendants’ alleged actions surrounding the events of

 6   February 6, 2014. (See Doc. No. 44.) Plaintiff argues that an informal inmate grievance, if in

 7   fact reviewed at the highest levels of the agency, satisfies the administrative exhaustion

 8   requirement. (Id. at 4–8.) However, plaintiff cites only to cases outside of the Ninth Circuit in

 9   support of that proposition, and the court finds that those decisions are limited to the particular

10   circumstances presented in those cases. (Id. at 4.) The court is unaware of any authority in this

11   circuit, or under California law, providing for a similar informal inmate grievance process, and

12   plaintiff has identified none.

13           Even assuming that such a process exists, plaintiff has provided no evidence and cites

14   nothing in the record to support the assertion that he in fact submitted such a letter to the Warden,

15   that the letter addressed the excessive use of force allegations raised in this action, or that a

16   response was received indicating that the concerns raised were addressed on the merits at the

17   highest levels of the agency. Finally, plaintiff did not raise this argument in his complaint or

18   opposition to defendants’ motion for summary judgment, and the court declines to find that such

19   a letter existed based solely on plaintiff’s self-serving declaration submitted at this late stage in

20   the case.
21           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

22   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

23   objections, the court finds the findings and recommendations to be supported by the record and

24   by proper analysis.

25   /////

26   /////
27   /////

28   /////
                                                         2
     Case 1:18-cv-00854-NONE-BAM Document 45 Filed 03/29/21 Page 3 of 3


 1         Accordingly,

 2      1. The findings and recommendations issued on January 5, 2021, (Doc. No. 43), are adopted

 3         in full;

 4      2. Defendants’ motion for summary judgment due to plaintiff’s failure to exhaust

 5         administrative remedies prior to filing suit, (Doc. No. 24), is granted;

 6      3. This action is dismissed, without prejudice, sue to plaintiff’s failure to exhaust available

 7         administrative remedies prior to filing suit; and

 8      4. The Clerk of the Court is directed to close this case and terminate all pending motions.

 9   IT IS SO ORDERED.
10
        Dated:    March 29, 2021
11                                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
